Citation Nr: 1414489	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  12-18 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with secondary major depression and alcohol abuse in remission.

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the VA Regional Office (RO) in White River Junction, Vermont.  In a June 2012 rating decision, the RO increased the disability rating to 70 percent, effective the date of the claim.  Since the increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2012, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  The Veteran was last afforded a VA examination in February 2011.  His testimony indicated a worsening of his disability since that examination.  Therefore, a remand is necessary to afford him a VA examination.

At his hearing, the Veteran indicated that his PTSD renders him unemployable.  Consistent with VA's duties to maximize the benefits available, the Board finds that the issue of entitlement to a TDIU based on his service-connected PTSD has been by the record.  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Furthermore, a TDIU claim is part and parcel of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, on remand, a claim for a TDIU based on PTSD should be considered.    

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice for the claim for a TDIU.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the White River Junction VA Medical Center, from the White River Junction Vet Center, and from any private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran an appropriate VA examination to determine the severity of his service-connected PTSD with secondary major depression and alcohol abuse in remission.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent psychiatric symptoms found should be noted in the examination report.  The examiner should comment on the extent to which the Veteran's PTSD with secondary major depression and alcohol abuse in remission impairs his occupational and social functioning.  In so doing, the examiner should assign a Global Assessment of Functioning (GAF) score and provide an explanation of the score assigned.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's service-connected PTSD with secondary major depression and alcohol abuse in remission precludes him from engaging in substantially gainful employment.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


